        Case 3:20-cr-00120-MEM Document 1 Filed 06/16/20 Page 1 of 4



                UNITED STATES DISTRICT COTIRT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                                              No. 3:20-CR'

CHRISTOPHER JONES,                            JUDGE
        Defendant.

                            INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                             COUNT ONE
                          Income Tax Evasion
                            26 U.S.C. S 7201

     From on or about March 17,2014, through in or about February

2019, in Lackawanna County, Pennsylvania, within the Middle District

of Pennsylvania, the defendant,

                        CHRISTOPHER JONES,

then a resident of Old Forge, Pennsylvania, willfully attempted to evade

and defeat substantial income tax due and owing by him to the United

States ofAmerica, for the tax years 2013,2014,2015,2016,2017, and

2018 by committing the following affirmative acts, among others:

     1. preparing and causing to be prepared, and signing and causing

        to be signed, a false and fraudulent U.S. Individual Income Tax
 Case 3:20-cr-00120-MEM Document 1 Filed 06/16/20 Page 2 of 4




  Return, Form 1040, which was submitted to the Internal

  Revenue Service on or about March 17, 2014, and which failed

  to report income of $108,609.00;

2. preparing and causing to be prepared, and signing and causing

  to be signed, a false and fraudulent U.S. Individual Income Tax

  Return, Form 1040, which was submitted to the Internal

  Revenue Service on or about March 23, 2015, and which failed

  to report income of $92,860.00;

3. preparing and causing to be prepared, and signing and causing

  to be signed, a false and fraudulent U.S. Individual Income Tax

  Return, Form 1040, which was submitted to the Internal

  Revenue Service on or about     April   11, 2016, and which failed to

  report income of $61,567.00;

4. preparing and causing to be prepared, and signing and causing

  to be signed, a false and fraudulent U.S. Individual Income Tax

  Return, Form 1040, which was submitted to the Internal

  Revenue Service on or about March 20, 2017, and which failed

  to report income of $81,497.00;

                              2
  Case 3:20-cr-00120-MEM Document 1 Filed 06/16/20 Page 3 of 4




5. preparing and causing to be prepared, and signing and causing

  to be signed, a false and fraudulent U.S. Individual Income Tax

  Return, Form 1040, which was submitted to the Internal

  Revenue Sewice on or about March 5, 2018, and which failed to

  report income of $i56,130.00;

6. preparing and causing to be prepared, and signing and causing

  to be signed,, a false and fraudulent U.S. Individual Income Tax

  Return, Form 1040, which was submitted to the Internal

  Revenue Service on or about March 18, 2019, and which failed

  to report income of $6,901.00i and

7. making false statements to investigating agents of the Internal

  Revenue Service in or about February 2019 regarding the filing

  offraudulent tax returns for the tax years 2013 through 2018

  that did not report the income gained from illegal bookmaking

  activities.
        Case 3:20-cr-00120-MEM Document 1 Filed 06/16/20 Page 4 of 4




All in violation of Title 26, United States   Code, Section 7201.




                                         DAVID J. FREED
                                         United States Attorney



                                   By:

                                         SEANA. CAMONI

Date:   c/rc[t )                         Assistant United States Attorney




                                     4
